DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You (2009/0055052).
In Fig. 2, You teaches a connector connection regenerating system(connector contact cleaning) for recovering a connected status between a first terminal of a first connector 70 and a second terminal which is provided in a second connector and electrically connected to the first terminal, the connector connection regenerating system comprising: a regeneration circuit 60 for conducting a regeneration current to the first terminal, the regeneration current being capable to remove a foreign material between respective terminal connecting sections of the first and second terminals(see para 0040); a first connecting circuit (high side switch)which connects the first terminal switchably to a signal circuit and to the regeneration circuit, the signal circuit being provided for conducting a signal current to the first terminal; a ground circuit (see Fig.2 low side switch ground)for conducting to a predetermined ground the regeneration current which has flown to the second terminal via the first terminal; a second connecting circuit (low side switch)which connects the second terminal switchably to a predetermined downstream circuit and to the ground circuit; and a controller 50 configured to control the first connecting circuit and .
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the integration of the regenerating circuits with first and second connectors, that have not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SWJackson
March 10, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836